DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 3-7, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56 are pending upon entry of amendment filed on 2/7/20.

Upon further consideration, the restriction requirement mailed on 10/7/21 has been withdrawn.

Claims 1, 3-7, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56 are under consideration in the instant application. 

3.	      Applicant’s IDS filed on 3/17/20 and 1/7/22 have been acknowledged.

4.	The oath filed on 2/7/20 has been acknowledged.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

7.	Claim(s) 1, 3, 4, 12, 16, 17, 21, 29, 30, 32, 33, 47, 53 and 54 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2017/0029514 (IDS reference).

The ‘514 publication administration of huCD123-CysMab-D5 in treatment of AML (Examples 24-30).  The D5 (note [560]) is equivalent of the sulfonated DGN-549-C structure of claim 56 (without claimed SEQ ID NO:3-4, note p. 181 for structure and preparation) and 10ug/kg, 0.56mg/kg or  0.8 mg/kg of huCD123-CysMab-D5 is administered intraperitoneally or subcutaneously.

Given that the SEQ ID NO:28 and 35 encompasses the claimed CDR’s of SEQ ID NO:5-10 (claims 20, 24, 40, 42) and it meets the limitations of claim 1.

The induction of AML in examples 24-26 reads on hematologic malignancy and the treatment plan of cancer using huCD123-CysMabD5 includes acute myeloid leukemia (AML) as well as blastic plasmacytoid dendritic cell neoplasm (BPDCN) and ALL ([0870-0871]).  

Further, the ‘514 publication teaches detection of CD123 in malignant model via cytotoxic assays and claims 29-30 are included in this rejection (Examples 10-11).  Therefore, the reference teachings anticipate the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

9.	Claims 1, 3-7, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2017/0029514 (IDS reference).

The teachings of the ‘514 publication have been discussed, supra.

The ‘514 publication includes treatment of ALL, AML, BPDCN ([301-302]), full length CD123 antibody of SEQ ID NO:51, 54 that are identical to the claimed SEQ ID NO:3-4 of claim 56 ([454-458]) with IgG1 and kappa chains of known sequences ([345-353], [517] p. 58-60) and intravenous administrations ([864-865]).

The ‘514 publication includes administrations of immunoconjugate comprising CD123 at day 14 (Example 14) and day 15, Day 5 and Day 27 (Example 24, e.g. reads on once in 21 day).

Further, example 30 summarizes the toxicity and reduction of baseline, multiple administrations read on prior line of therapies and claims 39 and 44 are included in this rejection.

Therefore, it is well within the purview of one of ordinary skill in the art at the time the invention was made to replace antibody of choice with the claimed full length SEQ ID NO:3-4 as various derivatives of the CD123 sequences.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use intravenous administrations, 1-3 times of administrations within 21 days.

As discussed above, various derivations are taught by the ‘514 publication, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP2144.05.  

.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3-7, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7, 9, 28, 43, 52-53, 63, 67, 69, 72, 79-80, 83, 84, 86 and 90-91 of U.S. Application No. 16/862,358.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘358 application recite a method of treating hematologic malignancy in a subject comprising administering CD123 immunoconjugate with the CD123 antibody set forth 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 24, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644